DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 (note all dependent claims depend upon 1) recites the limitation "P1" in the third paragraph.  There is insufficient antecedent basis for this limitation in the claim.  Earlier in the claim, the term P1’ is defined, however there is disclosure of what is intended by P1.  Is this the same as P1’ or somehow different?  How?
Further, in claim 1, the ratio in line 3 is unclear.  It is unclear whether this ratio is with respect to weight, volume, molar, etc.  Since ratio of two amounts is unitless and one cannot determine what the ratio is with respect to, it is meaningless without specifying what it is with respect to.  For similar reasons, the ratios in claim 7 is unclear.
Moreover, claims 1, 2 etc. recite the limitation “average molecular weight”, however does not define the type of molecular weight.  The molecular weight is meaningless as a limitation without specifying its basis.  Is average molecular weight intended to convey weight average molecular weight (Mw)?  Number average molecular weight (Mn)?  Viscosity average molecular weight (Mv)?  Z-average molecular weight (Mz)?  Or some other type.  The specification does not resolve the ambiguity.
Lastly, claims 1, 3 and 7 recite the limitation “can be”.  In claim 1 with respect to the structure, in claim 3 with respect to the radical initiator and in claim 7 with respect to the ratio.  The limitation “can be” has multiple interpretations.  First, it could be interpreted as a capability.  Second, it can be interpreted as a possibility but not closing out other species, etc.  Third, it can be interpreted as “is”.

In claim 8, it is unclear how a polymer wherein both the first and second polymer blocks are “conjugated or non-conjugated olefin”.  If the blocks are olefins, the blocks cannot be hydrolyzed.  Olefin only comprises hydrogen and carbon with a double bond.  In setting forth the instant rejection, the limitation is interpreted as the monomer comprises an olefin segment (to include monomers such as vinyl acetate, t-butyl acrylate etc. that can be hydrolyzed).


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


 Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 limits the average molecular weight to 1,000 to 200,000, however claim 1 already limits it to the narrower range of 2,000 to 120,000.  Thus, claim 2 does not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 adds the limitation to optionally add (or not) a radical initiator.  However, this encompasses every possible scenario (either it is added or it is not) and thus does not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3109064 (herein Herzog) in view of US 2010/0160574 (herein Perrier).
In setting forth the instant rejection, a machine translation has been relied upon of Herzog.  
As to claims 1, 2, 7, Herzog discloses a preparation method (see abstract, paragraph 12-24 and examples) by forming a first macro raft agent (intermediate, see paragraph 33-35) obtained by polymerizing a first monomer in the presence of a radical initiator (e.g. AIBN) and raft agent (mediator).  See paragraphs 33-38 and examples.  
Thereafter, a block copolymer (second intermediate) is formed by polymerizing the first intermediate in the presence of a monomer.  See paragraphs 33-38.  
Afterwards, the block copolymer is hydrolyzed via hydrolysis of the block of e.g. polyvinyl acetate into polyvinyl alcohol.  See paragraphs 20, 37 and examples.  
Specifically specified is polymerizing a monomer (e.g. butadiene) in the presence of a raft agent and radical initiator to form a macroinitiator than polymerizing another monomer (vinyl acetate) to form a block copolymer.  Finally, the poly(butadiene)-block-poly(vinyl acetate) is hydrolyzed to poly(butadiene)-block-poly(vinyl alcohol).  See paragraph 37, 20 and example 1.  Note paragraph 14, wherein the vinyl acetate (LAM) block can be polymerized first then the butadiene (MAM).  This process is shown in figure 2, reproduced below:

    PNG
    media_image1.png
    225
    475
    media_image1.png
    Greyscale

The structure on the right reads on the mediator.  The R reads on claim unit X.  LAM is e.g. vinyl acetate and reads on the second polymer block (P2) and MAM is e.g. butadiene and reads on the first block polymer (P1).  Note again that the MAM and LAM can be reversed.  Lastly, the polymer is hydrolyzed to yield the claimed structure mediator-P2-P1’-X.  Thus, R2 and R1 are acetate (from vinyl acetate, converted to alcohol via hydrolysis) and vinyl/hydrogen (from butadiene).  
The number average molecular weight (Mn) is taught as between 200 to 2,000,000 (paragraph 41) and exemplified as e.g. 38,950 (table 1).  Note that the Mn of the butadiene (MAM) block is about 1000 (example 1) and the remainder is deduced from 38,950-1480=37470.  The “m” and “n” of formula (5) can be deduced from the molecular weight of the polymer blocks and the molecular weights of vinyl acetate (86) and butadiene (54).  Thus, m is deduced to be about 27 (1480/54) and n is deduced to be about 435 (37470/86) and a total of m+n of about 462, which are within the claimed range.
The amount of butadiene is 35.4%, the amount of initiator is 0.016 mol% and the raft agent (mediator) is 0.78 mol%.  See example 1.  Thus, the amount is taught as 1000:0.45:0.22 or 4800:2:1.  Thus, the ratio is close to the claimed range of 1000:20:1.  
Perrier teaches similar RAFT polymerizations to form block copolymers.  See abstract, paragraph 37 and examples.  Perrier teaches the use of monomer, chain transfer agent (RAFT agent/mediator) and initiator) control the rate of polymerization, molecular weight, functionality polydispersity, etc.  See paragraphs 69-74.  For example, the ratio of the CTA (mediator) to initiator controls the polydispersity.  The amount of monomer to initiator controls the molecular weight, etc.  
Therefore, it is the examiner’s position that the amounts of monomer, mediator and initiator are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
      In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amounts of monomer, mediator and initiator including those within the scope of the present claims, so as to produce desired end results (molecular weight, polydispersity, functionality, etc.).
As to claim 3, AIBN initiator is added in the second step.  See paragraph 35.
As to claims 4 and 6, the initiator is exemplified as AIBN (example 1) and azobis(cyclohexanecarbonitrile) (also known as azobis(cyanocyclohexane, ABCN), which applicant admits is an organic initiator in claim 6.  See paragraph 33.
As to claim 5, Herzog is silent on the claimed initiators.  
Perrier discloses that 4,4’-azobis(4-cyanopentanoic acid) and 2,2'-Azobis[2-(2-imidazolin-2-yl)propane]dihydrochloride, are suitable alternatives to AIBN and ABCN.  See paragraph 32.  
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Herzog contains a method that differs from the presently claimed method by the substitution of AIBN/ABCN with 4,4’-azobis(4-cyanopentanoic acid) or 2,2'-Azobis[2-(2-imidazolin-2-yl)propane]dihydrochloride.  Additionally, it is evident that the substituted component is known in the art, as it is taught in Perrier as a suitable initiator.  Additionally, it is evident that a person of ordinary skill in the art could have of utilized appropriate initiator (i.e. by simple substitution) and that the results of the substitution (a free radical source for polymerization) would have been predictable.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted AIBN/ABCN with 4,4’-azobis(4-cyanopentanoic acid) or 2,2'-Azobis[2-(2-imidazolin-2-yl)propane]dihydrochloride as suggested by Perrier in the method of Herzog, thereby arriving at the presently claimed invention.
As to claim 8, the butadiene utilized in the examples is a conjugated olefin.
As to claim 9, one block can comprise styrene (reading on the fourth structure) and the other block can comprise vinyl acetate (reading on the first structure, wherein R is C1).   See examples and paragraph 29.
As to claim 12, AIBN would yield a structure with the first species of claim 12.  See examples.  Also see figure 1 showing the R group and figure 2 showing at the end of the polymer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764